White, Presiding Judge.
This appeal is from a conviction for theft of a half cord of wood, valued at seventy-five cents.
It is a wise as well as humane provision of law that “ if a person laboring under a mistake as to a particular fact shall do an act which otherwise would be criminal, he is guilty of no offense.” (Penal. Code, art. 45.) We are of opinion that the evidence, as exhibited in this record, shows most clearly such a mistake of fact, and that the conviction should not stand, because it is against the evidence.
Another patent defect in the record is that no venue is proved. The supposed offense is shown to have been committed at “ Harrison Station,” but in what county or State does not appear. The judgment is reversed and the cause remanded.

Reversed and remanded.